DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2013/0032907), (hereinafter, Satoh).

    PNG
    media_image1.png
    628
    560
    media_image1.png
    Greyscale

RE Claim 1, Satoh discloses in FIG. 6 a magnetic random access memory (MRAM) device, comprising:
a bottom electrode 100 over a substrate, referring to FIGS. 2 and 6 [0014 and 0019];
a magnetic tunnel junction (MTJ) structure 112/114/116 on the bottom electrode 100;
a top electrode 120 on the MTJ structure 112/114/116;
spacers 230 on sidewalls of the top electrode 100 and the MTJ structure 112/114/116;
a first dielectric layer 240 surrounding the spacers 230;
a patterned etch stop layer 210 “aluminum oxide” [0015] on the first dielectric layer 240 and the spacers [0022];
a second dielectric layer 220 on the patterned etch stop layer 210; and
a top electrode via 300 embedded in the second dielectric layer and in contact with the top electrode 120 and the patterned etch stop layer 210, referring to FIG. 6.
RE Claim 2, Satoh a MRAM device, wherein the patterned etch stop layer 210 comprises aluminum oxide or aluminum oxynitride [0015].
RE Claim 5, Satoh a MRAM device, wherein the sidewalls of the top electrode 120 are vertically aligned with the sidewalls of the MTJ structure 112/114/116, referring to FIG. 6.
RE Claim 7, Satoh discloses a magnetic random access memory (MRAM) device, comprising:
a bottom electrode 100 over a semiconductor substrate, referring to FIGS. 2 and 6 [0014 and 0019];
a magnetic tunnel junction (MTJ) structure 112/114/116 on the bottom electrode 100;
a top electrode 120 on the MTJ structure 112/114/116, referring to FIG. 6;
a first spacer 230 on sidewalls of the top electrode 120 and the MTJ structure 112/114/116;
a second spacer 240 on sidewalls of the first spacer 230;
an etch stop layer 210 on the first spacer 230 and the second spacer 240, referring to FIG. 6; and
a top electrode via covering the top electrode 120 and a top surface and a sidewall of the etch stop layer 210, referring to FIG. 6.
RE Claim 9, Satoh discloses a MRAM device, wherein the top electrode 120 via is in direct contact with the etch stop layer 210, referring to FIG. 6.
RE Claim 10, Satoh discloses a MRAM device, wherein the etch stop layer 210 is made of aluminum oxide, which is inherently has a high electrical resistance and a high dielectric constant material.
RE Claim 12, Satoh discloses a MRAM device, wherein the first spacer 230 is in direct contact with a bottom surface of the second spacer 240, referring to FIG. 6.
RE Claim 13, Satoh discloses a MRAM device, wherein a width of the bottom electrode 100 is greater than a width of the MTJ structure 112/114/116.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 3, 6, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US 2013/0032907), (hereinafter, Satoh) in view of You et al. (US 2016/0268499), (hereinafter, You).

RE Claim 3, Satoh does not explicitly disclose wherein the patterned etch stop layer has a thickness that is in a range from about 10A to about 50A.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed patterned thicknesses, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 6, Satoh does not explicitly disclose a MRAM device, wherein each of the spacers comprises a first spacer in contact with the sidewalls of the top electrode and the MTJ structure, and a second spacer on a sidewall of the first spacer.
However, in the same field of endeavor, You discloses a MRAM wherein multilayered nested spacers and surrounding the MTJ, first and second electrodes stack, wherein each of the spacers comprises a first spacer 124a/124b in contact with the sidewalls of the top electrode 120 and the MTJ structure 114/116/118, and a second spacer 126a/126b/128a/128b on a sidewall of the first spacer 124a/124b.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the multispacer structure of You for Satoh spacers in order to protect the sidewalls of the MRAM structure as disclosed by Chang [0019].
RE Claim 8, Satoh does not discloses a MRAM device, wherein a sidewall of the etch stop layer is substantially aligned with a sidewall of the top electrode.
However, You discloses first etch stop 108b surrounding a lower electrode 110’ of a MRAM stack, wherein a sidewall of the etch stop layer 108b is substantially aligned with a sidewall of the top electrode 120, referring to FIG. 14B.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use You’s layered MRAM configuration wherein the top electrode is substantially aligned a sidewall of etch stop layer 210, absent unexcepted results, as a well-known MRAM stack configuration in order to achieve compact layout. Furthermore, the various layer alignment, absent unexpected results, is a matter of design choice n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), hence prima facie obvious.
RE Claim 14, Satoh does not explicitly disclose a MRAM device, further comprising:
an interconnect structure between the bottom electrode via and the semiconductor substrate, wherein the interconnect structure comprises a metal line and a conductive via embedded in an intermetal dielectric (IMD) layer, and the metal line electrically connects the bottom electrode via to the semiconductor substrate.
However, in the same field of endeavor, You discloses in FIGS. 2 and 14B a MRAM device, comprising:
an interconnect structure between the bottom electrode via and the semiconductor substrate, wherein the interconnect structure comprises a metal line and a conductive via 104 embedded in an intermetal dielectric (IMD) layer 106, and the metal line 104 electrically connects the bottom electrode 110 via to the semiconductor substrate 202, referring to FIGS. 2 and 14B.
 therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the same interconnect structure of You as a well-known interconnect structure for connecting the MRAM structure to the control circuitry.
 
Claim(s) 11, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US 2013/0032907), (hereinafter, Satoh) in view of Chuang et al. (US 2018/0097175), (hereinafter, Chuang).

RE Claim 11, Satoh does not MRAM device, wherein the first spacer is L- shaped.
However, Chuang discloses multi-layered nested spacers 150/152a/154, wherein the second set of spacers are L-shape.
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the first spacer of Satoh in L-shape as well know spacer shape in order to achieve better isolation form lower interconnect structure.
Furthermore, absent unexpected results, the shape of spacers is a matter of design choice n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), hence prima facie obvious.
RE Claim 15, Satoh discloses a magnetic random access memory (MRAM) device, comprising:
a bottom electrode 100 over a substrate, referring to FIG. 6 [0019]; 
a first etch stop layer 210 surrounding the bottom electrode 100;
a magnetic tunnel junction (MTJ) 112/114/116 structure on the bottom electrode 100;
a top electrode 120 on the MTJ structure 112/114/116;
spacers 230/240 surrounding the top electrode 120 and the MTJ structure 112/114/116;
a dielectric layer 220 surrounding the spacers and on the first etch stop layer 210;
Satoh does not disclose a second etch stop layer on the dielectric layer and the spacers, wherein a sidewall of the second etch stop layer protrudes from a sidewall of the dielectric layer; and
a top electrode via on the top electrode and the etch stop layer.
However, in the same field of endeavor, Chuang discloses in FIG. 2G a MRAM device with multi-layered nested spacers 150/152a/154 and dielectric layer 160 stacked over the MRAM stack, wherein an etch-stop layer 180 on the dielectric layer 160 and the spacers 150/152a/154, wherein a sidewall of the second etch stop layer 180 protrudes from a sidewall of the dielectric layer 160; and
a top electrode via on the top electrode 140 and the etch stop layer 180.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use Chuang etch-stop layer 180 as a second etch-stop layer for Satoh MRAM structure in order to control the dimensional integrity of the dielectric layers 210 and 220 of Stoh for the top electrode via of the bit line 300 over the top electrode 120 in order to control the overall MRAM device electrical performance.  
RE Claim 16, Satoh in view of Chuang disclose a MRAM device, wherein a material of the first etch stop layer “wherein Satoh etch stop layer 210 comprises aluminum oxide” is different form a material of the second etch stop layer “Chuang discloses silicon carbide, silicon nitride or silicon oxynitride”.
The rejection of Claim 15 has established that having two etch-stops layers obvious. Furthermore, the etch stops layers’ material disclosed by Satoh and Chuang are different, which it make having the two etch stops layers with different materials as a well-know feature of using different materials for the etch stop layer in order to achieve the proper etch-stop property within the MRAM device structure of Satoh.
RE Claim 18, Satoh discloses a MRAM device, wherein an outer sidewall of the spacers 230/240 protrudes from a sidewall of the bottom electrode 100, referring to FIG. 6.
RE Claim 19, Satoh discloses a MRAM device, wherein the MTJ structure comprises a first ferromagnetic layer 112 over the bottom electrode 100, an insulating barrier layer 114 over the first ferromagnetic layer 112, and a second ferromagnetic layer 116 over the insulating barrier layer 114. It is the examiner position that barrier layer 114 of Satoh is inherently insulating, hence meeting the claimed limitation.  
 
Allowable Subject Matter
Claims 4, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898